UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: December 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to . Commission File Number 001-08589 FCCC, INC. (Exact Name of Registrant as Specified in Its Charter) Connecticut 06-0759497 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3502 Woodview Trace, STE 200, Indianapolis, Indiana (Address of Principal Executive Offices) (Zip Code) (317) 860-8213 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o As of February 9, 2017, the registrant had 3,461,022 shares of common stock issued and outstanding. FCCC, INC. FORM 10-Q Index PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements. 1 CONDENSED BALANCE SHEETS 1 CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) 2 CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) 3 CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) 4 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY 5 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 8 Item 4. Controls and Procedures. 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 10 Item 1A. Risk Factors. 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3. Defaults Upon Senior Securities. 10 Item 4. Mine Safety Disclosures. 10 Item 5. Other Information. 10 Item 6. Exhibits. 11 SIGNATURES i SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION This quarterly report on Form 10-Q contains forward-looking statements regarding us, our business prospects and our results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that could cause or contribute to such differences may include, but are not limited to, those described under the heading “Risk Factors” which may be included in our annual report on Form 10-K for the fiscal year ended March 31, 2016 as filed with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this report and in our other reports filed with the Commission that advise interested parties of the risks and factors that may affect our business. ii Table of Contents PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements. FCCC, INC. CONDENSED BALANCE SHEETS
